Citation Nr: 1501371	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-31 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for right knee disability, to include as secondary to service-connected scar, residual of shrapnel wound for the right thigh, left thigh and right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

Although the Veteran also initially disagreed with the denial of service connection for hypertension in a February 2008 rating decision, and a Statement of the Case was issued in May 2008, he did not subsequently perfect an appeal for that issue.  As such, the issue of service connection for hypertension is no longer on appeal and is not before the Board.

This appeal was processed using a physical claims file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2013.  A transcript of the hearing is associated with Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that service connection for right knee disability, diagnosed as osteoarthritis, is warranted as it is related to service; alternatively, he contends that service connection is warranted as secondary to his service-connected scar, residual of shrapnel wound for the right thigh, left thigh and right foot.

The Veteran was afforded a VA examination in April 2012 in which the VA examiner diagnosed, in pertinent part, osteoarthritis of the right knee and opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's right knee condition was likely not related to the shrapnel wounds of the right groin and right foot of 1968.  The examiner furthered that the Veteran worked at very physical jobs including his fruit farm since his discharge from service in 1976; he continued his service duties following his injury in 1968 until his discharge in 1976.

The Veteran asserts, and testified before the undersigned, that he did not have physically demanding jobs / did not perform physical labor on his fruit farm and contends that the VA examination in April 2012 was inadequate.

Based on this evidence, the VA examiner's opinion is found to rely on an inaccurate factual premise that the Veteran engaged in physically demanding labor after service, thus remand is required for a new examination.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, the examiner did not offer an opinion as to whether the claimed right knee disability was aggravated by the Veteran's service-connected residual of shrapnel wound for the right thigh, left thigh and right foot.  Under the circumstances, further VA examination is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Schedule the Veteran a VA examination in order to determine the nature and etiology of any currently present right knee disability.  

The claims file, access to the electronic files, and a separate copy of this remand must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the claims files.  

Based on the examination and review of the record, the examiner should express an opinion as to (1) whether it is at least as likely as not (a 50 percent or greater probability) that any currently present right knee disability, including osteoarthritis, is etiologically related to the Veteran's active duty service, (2) whether it is at least as likely as not (a 50 percent or greater probability) that any currently present right knee disability, including osteoarthritis, is proximately due to, or aggravated by, the service-connected residual of shrapnel wound for the right thigh, left thigh and right foot.  

The term "aggravation" means a worsening beyond the natural progression of the disability.  

A complete rationale must be given for any opinion expressed.  

3.  The AOJ should also undertake any other development it determines to be warranted. 

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action, if otherwise in order. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




